Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
16, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00119-CR
                                NO. 14-21-00120-CR


                 IN RE BRANDON RAY MORGAN, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             338th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1419351 & 1354996

                         MEMORANDUM OPINION

      On March 4, 2021, relator Brandon Ray Morgan filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Ramona
Franklin, presiding judge of the 338th District Court of Harris County, to order the
State of Texas and the Harris County Institute of Forensic Sciences through the
Harris County District Attorney’s Office to provide paper copies of the complete
litigation packet underlying the testing data in his case.

      To be entitled to mandamus relief, a relator must show that (1) he has no
adequate remedy at law for obtaining the relief that he seeks; and (2) what the relator
seeks to compel involves a ministerial act rather than a discretionary act. In re
Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
governmental body is not required to accept or comply with a request for information
from an individual who is imprisoned or confined in a correctional facility. Tex.
Gov’t Code Ann. § 552.028(a)(1). Disclosure of information requested by an inmate
is discretionary. Harrison v. Vance, 34 S.W.3d 660, 663 (Tex. App.―Dallas 2000,
no pet.). Therefore, the trial court does not have a ministerial duty to compel the
State of Texas or the Harris County Institute of Forensic Sciences through the Harris
County District Attorney’s Office to provide paper copies of the complete litigation
packet underlying the testing data.

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2